Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RICK MENDOZA and 

IRENE MENDOZA,

                                    Appellants,

v.

ALICIA G. MURPHY, M.D. and
MARIANO ALLEN, M.D.,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00279-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2005-1644)



MEMORANDUM OPINION


	Pending before the Court is Appellants' motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellees have not objected to the dismissal and there is no indication that
dismissal would prevent Appellees from seeking relief to which they would otherwise be entitled. 
We therefore grant the motion and dismiss the appeal.  Costs are taxed against Appellants.  See
Tex.R.App.P. 42.1(d).

April 9, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating